Case 1:19-sw-00323-RMM Document 3 Filed 11/08/19 Page 1 of 2

AO 93 (Rev, 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

IN THE MATTER OF THE SEARCH OF
DELL LATITUDE E7450 LAPTOP
SERVICE TAG 18M8282, GSAID A006791, CURRENTLY LOCATED AT 409
3rd STREET, S.W., WASHINGTON D.C UNDER RULE 41

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Case No. sw-19-323

ee

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the - District of Columbia

(identify the person or describe the property to be searched and give its location):

a Dell Latitude E7450 laptop computer, assigned Service Tag 18M8282 and GSAID A006791 stored at the GSA-OIG
National Capital Region, Office of Investigations, located at 409 3rd Street, S.W., Suite 300, Washington, D.C. (see
attachment A).

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

evidence of violations of 18 U.S.C. §§ 371 (Conspiracy), 201 (Bribery), 1343 (Wire Fraud), and 1001 (False Statements)
(see Attachment B).

YOU ARE COMMANDED to execute this warrant on or before | September 20, 2019 (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ Robin M. Meriweather
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: _09/06/201912:00pm fy — Aoire—
ft

Juede ’s signature

 

City and state: Washington, D.C. US Magistrate Judge, Robin M. Meriweather

Printed name and title

 
 

Case 1:19-sw-00323-RMM Document 3 Filed 11/08/19 Page 2 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date nd time warrant executed: Copy of warrant and inventory left with:
sw-19-323 / ie [201% 3: Zl pm Eric L. Jowe s OSA-AG

 

Inventory made in the presence of :
Ewtc L. Jenes

 

Inventory of the property taken and name of any person(s) seized:

DIGITAL ImAce OF Dee Larirene E7450 CAPTOP, Seevite TAG
/3m828e , GSA A 00674

FILED

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

owe isto Rh AMC

Executing officer’s signature

_ Pabiok S. MeGethy , Special Agent

Printed name and title

 

 
